       Case 2:18-cv-00998-AJS-MPK Document 20 Filed 11/29/18 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LYNNE THOMPSON,

                   Plaintiff,                           18cv0998
                                                        ELECTRONICALLY FILED
                           v.

PENNSYLVANIA BOARD OF
PROBATION AND PAROLE
c/o Deputy District Director, ET AL.,

                   Defendants.


                                       ORDER OF COURT

        On October 31, 2018, The Court denied pro se Plaintiff’s Motion for Recusal. ECF 12.

In her Motion for Recusal (ECF 11), Plaintiff asked that this Court recuse itself and made

reference to previous cases she filed in the United States District Court for the Western District,

some of which were assigned to this Court. Her Motion, ECF 11, also references a “Judge

Todd,” who is not a Judge in this District Court.

        In the Court’s Order denying Plaintiff’s request that this Court recuse itself (ECF 12), this

Court also dismissed Plaintiff’s case for failing to pay the filing fee as per the Court’s previous

Order (ECF 9). Before dismissing the case for failure to file the required and Court-ordered fee,

this Court addressed Plaintiff’s recusal request, noting that application of the principles

announced in Liteky v. United States, 510 U.s 540, 547 (1994), precluded the Court from

recusing itself.

        After filing the aforementioned Order (ECF 12), the Court learned that the Clerk’s Office

had timely received the Plaintiff’s filing fee but, inadvertently, the Clerk’s Office failed to docket

the receipt of same. ECF 14. Upon Plaintiff’s Motion for Reconsideration of the Order denying
        Case 2:18-cv-00998-AJS-MPK Document 20 Filed 11/29/18 Page 2 of 2




recusal and dismissing this case (ECF 12), the Court granted Plaintiff’s Motion and reopened this

case.

        For clarity, this Court now issues the instant Order DENYING Plaintiff’s original request

(ECF 10) as well as her renewed request (ECF 15) asking that this Court recuse itself from the

instant matter.



                                             SO ORDERED, this 29th day of November, 2018.

                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge



cc:     Lynne Thompson
        P.O. Box 17233
        Pittsburgh, PA 15235
